DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  	Claim 1 positively recites a “rider” which reasonably encompasses a human being.  The examiner suggests amending toward intended use, i.e., --a control means of the block device capable of actuation by a rider--. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Apparatus claim 1 unclearly recites the method step of “actuated by a rider” such that it is unclear as to whether infringement occurs when another makes the "gear shift" apparatus or when the step of "actuated by a rider" is performed.  The examiner suggests amending toward intended use, i.e., --a control means of the block device capable of actuation by a rider--.  See MPEP 2173.05(p)(II) which states "A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011)…. IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005)… it was unclear whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph)."
Claim 1 is unclear as to what element incurs the first change direction and the second change direction.  In the interest of compact prosecution, the examiner has applied the prior art under 35 U.S.C. 102 and 103 as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to these “direction” limitations as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Sputhe US6487927.
Claim 1. A gear shift of a saddle vehicle, the gear shift comprising: a shift lever (104); a selecting element (102) actuated through the shift lever; a selector drum (23) connected to the selecting element and adapted to engage gears; a block device (110, 124, 130) functionally connected to the selector drum and configured so as to be switched between: a first configuration (130 retracted out of 124 while drum rotates to shift from neutral to first gear), wherein the block device allows engaging a first gear from a neutral gear in a first change direction (neutral to first direction), and a second configuration (130 retracted out of 124 while drum rotates to shift from first gear to second gear), wherein the block device inhibits the subsequent engagement of the neutral gear from the first gear in a second change direction (direction from first gear toward neutral and second gear); control means (134, 126) of the block device actuated by a rider (“motorcycle operator”) so as to define a third configuration (130 disabled to slide on drum to then enter 124 while drum rotates to shift from first gear to neutral), wherein the block device is disabled in order to allow engaging the neutral gear from the first gear in the second change direction; wherein the block device comprises: a stop element (110) constituted by a bushing (110) comprising a tooth-shaped portion (pointed tooth-shaped tip portions at mouth of 124 as seen in fig.3; or the alternative written description of “radial projection… appropriate projection… projections”), mounted integral with the selector drum; and a block element (130) co-acting with the stop element and adapted to switch between the first configuration, the second configuration and the third configuration.  
Claim 2. The gear shift of claim 1, wherein the selecting element is configured to provide for a changing up of gears starting from the neutral gear to a gear (first gear) by actuating the shift lever in a single first change direction (neutral to first gear direction), and for a changing down of gears starting from the gear to the neutral gear in a single second change direction (first gear to neutral direction) opposite to the first change direction.  
Claim 4. The gear shift of claim 1, wherein the control means comprise: an actuating element (134) controlled by a rider; connecting means (circuit connecting 134 to 126 as seen in fig.8) for connecting the actuating element and the block element.  
Claim 10. A saddle vehicle comprising a gear shift comprising: a shift lever (104); a selecting element (102) actuated through the shift lever; a selector drum (23) connected to the selecting element and adapted to engage gears; a block device (110, 124, 130) functionally connected to the selector drum and configured so as to be switched between: a first configuration (130 retracted out of 124 while drum rotates to shift from neutral to first gear), wherein the block device allows engaging a first gear from a neutral gear in a first change direction (neutral to first direction), and a second configuration (130 retracted out of 124 while drum rotates to shift from first gear to second gear), wherein the block device inhibits the subsequent engagement of the neutral gear from the first gear in a second change direction (direction from first gear toward neutral and second gear); control means (134, 126) of the block device actuated by a rider (“motorcycle operator”) so as to define a third configuration (130 disabled to slide on drum to then enter 124 while drum rotates to shift from first gear to neutral), wherein the block device is disabled in order to allow engaging the neutral gear from the first gear in the second change direction; wherein the block device comprises: a stop element (110) constituted by a bushing (110) comprising a tooth-shaped portion (pointed tooth-shaped tip portions at mouth of 124 as seen in fig.3; or the alternative written description of “radial projection… appropriate projection… projections”), mounted integral with the selector drum; and a block element (130) co-acting with the stop element and adapted to switch between the first configuration, the second configuration and the third configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sputhe US6487927.
Claim 5. The gear shift of claim 4, wherein the actuating element is an electric pushbutton (rather than a lever and cable as claimed).  However, the examiner takes official notice that it was extremely well known in the actuator art to use a mechanical lever/cable.  Additionally, one or ordinary skill would have found a mechanical lever/cable connection to the actuated element desirable over an electric button solenoid connection, for improved dependability and safety (e.g., a mechanical lever/cable actuator will continue to operate gear changes after a power failure of the battery/alternator).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as such.
Claim 6. The gear shift of claim 5, wherein a control element (connection between the cable and block element that results from the claim 5 modification) is provided, actuated by means of the connecting means and connected to the block element, the control element being so configured as to move the block element between the second configuration and the third configuration in order to return to the first configuration.  

Allowable Subject Matter
Claim 3 and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658